Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) dated as of January 10,
2008 between SWANK, INC., a Delaware corporation, with an address at 90 Park
Avenue, New York, New York 10016 (the “Corporation”), and JOHN TULIN, residing
at 1196 Elinor Road, Hewlett, New York 11557 (“Employee”).

 

W I T N E S S E T H:

WHEREAS, the Corporation desires to continue the employment of Employee upon the
terms and subject to the conditions hereinafter set forth; and

WHEREAS, Employee is willing to be employed by the Corporation upon such terms
and conditions of employment.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Corporation and Employee hereby agree as follows:

 

 

1.

Employment and Term.

The Corporation hereby employs Employee, and Employee hereby accepts employment
by the Corporation, on the terms and conditions herein contained, to perform the
duties described in paragraph 2 for a term (the “Employment Term”) commencing
on January 1, 2007 and, subject to the remaining provisions of this Agreement,
ending on December 31, 2009. On December 31, 2007 and on each subsequent
December 31, the Employment Term, as previously extended, if applicable,
automatically shall be extended, subject to the remaining provisions of this
Agreement, for an additional period of one (1) year so that, upon each such
extension, the Employment Term shall be for a period of three (3) calendar
years, unless either Employee or the Corporation shall give the other party not
less than thirty (30) days’ written notice prior to December 31, 2007, or any
such subsequent December 31, as the case may be, that the Employment Term shall
not be so extended. In the event that either party shall give the other such
written notice, the Employment Term, as previously extended, if applicable,
shall not be further extended beyond the then current expiration date of this
Agreement and, except for those provisions of this Agreement that by their
respective terms survive the termination or expiration hereof, this Agreement
shall terminate on such expiration date.

 

 

2.

Duties.

(a)       During the Employment Term, Employee shall serve as Chairman of the
Board and Chief Executive Officer of the Corporation. Employee will perform such
duties and responsibilities, consistent with the position of Chairman of the
Board and Chief Executive Officer and in accordance with past practice, as from
time to time shall be designated in good faith by the Corporation’s Board of
Directors and Employee shall report to, and shall be subject to the direction
and supervision of, the Board of Directors of the Corporation. Employee shall
serve the Corporation faithfully and to the best of his ability and

--------------------------------------------------------------------------------

 

will devote substantially all of his business time and attention to the business
and affairs of the Corporation and its subsidiaries except during vacation
periods and periods of illness or incapacity.

(b)       The Corporation and Employee acknowledge and agree that, while the
duties of Employee under this paragraph 2 are presently intended primarily to be
performed at the Corporation’s offices located in the metropolitan New York City
area (presently 90 Park Avenue, New York, New York 10016), Employee shall spend
such time at the Corporation’s other offices and otherwise travel in furtherance
of the business of the Corporation or the performance of Employees duties and
responsibilities hereunder, as may be necessary or appropriate, all in
accordance with past practice.

 

 

3.

Compensation and Benefits.

(a)       During the Employment Term, in consideration for the performance by
Employee of his duties and obligations under this Agreement, the Corporation
agrees to pay Employee a salary (“Base Salary”) at the rate of $500,000 per year
payable in accordance with the Corporation’s regular pay intervals for its
executive officers or in such other manner as shall be mutually agreeable to
Employee and the Corporation. The Executive Compensation Committee of the
Corporation’s Board of Directors may, in its discretion, at any time and from
time to time, increase the Base Salary for Employee and grant Employee other
compensation in addition to that provided for hereby (in that regard, consistent
with past practices, Employee will be considered by the Corporation for a salary
increase and annual bonus compensation at the same time as the other executive
officers of the Corporation are considered for a salary increase and such bonus
compensation). The Base Salary described herein and other amounts payable to
Employee hereunder are, in each case, a gross amount, and Employee acknowledges
and agrees that the Corporation shall be required to withhold, and such Base
Salary and other amounts shall be reduced by, applicable federal, state and
local taxes, FICA, unemployment compensation taxes and other required taxes,
assessments and withholdings.

(b)       During the Employment Term, Employee shall be entitled to participate
in any retirement, medical payment, disability, health or life insurance and
other benefit plans and arrangements which may be or become available to
executive officers of the Corporation in general; provided, that Employee shall
be required to comply with the conditions attendant to coverage by such plans
and arrangements and shall comply with, and be entitled to benefits only in
accordance with, the terms and conditions of such plans and arrangements.

(c)       Employee shall be entitled to a special allowance in the amount of
$43,200, which shall be payable in substantially equal installments accordance
with the Corporation’s regular pay intervals for its executive officers.

(d)       Employee shall be entitled to reimbursement for such expenses
reasonably incurred by him in furtherance of the business of the Corporation and
in the performance of his duties hereunder, on an accountable basis with such
substantiation as the Corporation may at the time require from its executive
officers. Employee must submit

 

-2-

--------------------------------------------------------------------------------

 

requests for reimbursement to the Corporation by the end of the second month
following the month during which the applicable expense is incurred and each
approved reimbursement shall be made as soon as practicable following the
submission of the request, but in no event later than December 31 of the year
following the year in which the expense was incurred

(e)       During the Employment Term, the Corporation shall continue to provide
Employee with an automobile consistent with the current arrangement with
Employee and, upon the expiration of the then current lease for such automobile,
the Corporation shall lease or otherwise provide Employee with an automobile of
at least equal value.

(f)        Employee shall be entitled to four (4) weeks vacation in each year
during the Employment Term. Such vacation shall be taken at such time or times
as Employee may determine, subject to the reasonable requirements of the
business of the Corporation.

 

 

4.

Termination for Disability or Death.

(a)       If, during the Employment Term, in the good faith judgment of the
Corporation’s Board of Directors, Employee shall, because of physical or mental
illness or incapacity, become unable to perform the duties and services required
of him pursuant to this Agreement for a period of 270 consecutive days or for a
period of 270 days in any 365-day period, the Corporation may, upon prior
written notice given at any time after the expiration of either of such 270-day
period, to Employee of its intention to do so, terminate this Agreement and the
Employment Term to such date as may be set forth in such notice. In case of such
termination, in addition to accrued but unpaid Base Salary and bonus
compensation, if any, accrued but not paid prior to Employee’s termination,
Employee shall be entitled to receive severance in the amount equal to (i) the
sum of the Base Salary and Commission Compensation paid to Employee for the
three-calendar year period ending on December 31 of the calendar year
immediately preceding termination, divided by (ii) three (3) (such amount, the
“Disability Severance Base Amount”). The Disability Severance Amount shall be
paid in a single lump sum as soon as practicable following Employee’s
termination, but in no event later than ninety (90) days following Employee’s
termination (and Employee shall have no right to designate the taxable year of
the payment). The foregoing amounts shall be in addition to amounts, if any,
that shall be payable to Employee upon his illness or incapacity under any
disability insurance policy or other disability plan of the Corporation.

(b)       If, during the Employment Term, Employee shall die, in addition to the
payment of accrued but unpaid Base Salary and bonus compensation, if any,
accrued but not paid prior to Employee’s death, Employee’s legal representatives
shall be entitled to receive a payment in an amount equal to (i) his Base Salary
(at the annual rate in effect on the date of termination) from the date of death
through the end of the calendar year following the calendar year in which
Employee’s death occursplus (ii) an amount equal to (A) the sum of the Base
Salary and Commission Compensation paid to Employee for the three-calendar year
period ending on December 31 of the calendar year immediately preceding
termination, divided by (B) three (3) (such amount, the “Death Severance Base
Amount”). The Death Severance Amount shall be paid in a single lump sum as soon
as practicable following

 

-3-

 

--------------------------------------------------------------------------------

Employee’s death, but in no event later than ninety (90) days following
Employee’s death (and Employee’s legal representatives shall have no right to
designate the taxable year of the payment). If Employee shall die after the
Employment Term but prior to the payment of any amount payable to Employee under
paragraph 5(b) hereof, Employee’s legal representatives shall be entitled to
receive all amounts that Employee would have been entitled to receive, payable
in the same time and manner as such payment was to be made to Employee as of the
date of his death.

 

 

5.

Termination by Corporation; Expiration of the Employment Term; Change of
Control.

(a)       The Corporation may terminate this Agreement and the Employment Term,
without liability other than for payment of accrued but unpaid Base Salary
through the date this Agreement shall terminate and the Employment Term end,
“for cause.” The term “for cause” shall mean (i) a willful breach in any
material respect by Employee of a term or provision of this Agreement which is
not cured within 45 days after notice of such breach shall have been given to
Employee by the Corporation, (ii) the conviction of Employee of, or the pleading
of nolo contendere by Employee to, any felony, or a misdemeanor an act involving
moral turpitude, dishonesty, theft, or misappropriation of assets, or (iii) the
use of illegal drugs or prohibited substances, or excessive drinking which
impairs Employee’s ability to perform his duties and responsibilities hereunder.

(b)       The Corporation may also terminate this Agreement and the Employment
Term at any time without cause. In such event, provided Employee shall not at
any time be in violation of paragraph 6 hereof, in addition to the payment of
accrued but unpaid Base Salary and bonus compensation, if any, accrued but not
paid prior to Employee’s termination, the Corporation shall pay to Employee an
amount equal to (i) his Base Salary (at the annual rate in effect on the date of
termination) from the date of termination through and including the last day of
the Employment Term (without regard to the termination of this Agreement and the
Employment Term pursuant to this subparagraph (b) and without regard to any
further extension of the Employment Term pursuant to Section 1) and (ii) accrued
but unpaid bonus compensation, if any, through the termination date (the
“Section 5(b) Severance Amount”). The Section 5(b) Severance Amount shall be
paid in a single lump sum as soon as practicable following Employee’s
termination, but in no event later than ninety (90) days following Employee’s
termination (and Employee shall have no right to designate the taxable year of
the payment).

 

-4-

 

--------------------------------------------------------------------------------



(c)       Notwithstanding anything contained in this Agreement to the contrary,
in the event that Employee’s employment with the Corporation and/or its
subsidiaries and affiliates shall terminate and he shall be entitled to receive
amounts under that certain Termination Agreement effective January 1, 1999
between the Corporation and Employee (as the same may be amended, modified or
supplemented, and together with any successor agreements, the “Termination
Agreement”), the amounts to which Employee may be entitled to receive under the
Termination Agreement shall be offset by the amounts, if any, to which he may be
entitled under this Agreement in respect of such termination.

(d)       For a period of thirty (30) days from and after the occurrence of a
Change of Control (as hereinafter defined) during the Employment Term, Employee
shall have the right, exercisable by written notice to the Corporation pursuant
to this Agreement, to terminate this Agreement. Such termination shall be
effective upon the giving of such notice to the Corporation. Upon such
termination, in addition to any other amounts to which Employee shall be
entitled to receive pursuant to the Termination Agreement or otherwise, but in
lieu of any amounts to which Employee may be entitled to receive under this
Agreement, Employee shall be entitled to receive payment of accrued but unpaid
Base Salary and accrued but unpaid bonus compensation, if any, through the date
this Agreement shall so terminate.. For purposes of this Agreement, a “Change of
Control” shall be deemed to have occurred if (i) there has occurred a change in
control as the term “control” is defined in Rule 12b-2 promulgated under the
Securities Exchange Act of 1934 as in effect on the date hereof (the “Exchange
Act”); (ii) when any “person” (as such term is defined in Sections 3(a)(9) and
13(d)(3) of the Exchange Act), except for The New Swank, Inc. Retirement Plan
and Trust or any other any employee stock ownership plan or trust (or any of the
trustees thereof) or other benefit plan of the Corporation, becomes a beneficial
owner, directly or indirectly, of securities of the Corporation representing
twenty-five (25%) percent or more of the Corporation’s then outstanding
securities having the right to vote on the election of directors; (iii) during
any period of not more than two (2) consecutive years (not including any period
prior to the execution of this Agreement), individuals (other than Employee) who
at the beginning of such period constitute the Board, and any new director
(other than a director designated by a person who has entered into an agreement
with the Corporation to effect a transaction described in clauses (i), (ii),
(iv), (v), (vi) or (vii) of this definition) whose election by the Board or
nomination for election by the Corporation’s stockholders was approved by a vote
of at least two-thirds (2/3) of the directors then still in office who were
either directors at the beginning of the period or whose election or nomination
for election was previously approved, cease for any reason to constitute at
least seventy-five (75%) percent of the entire Board of Directors; (iv) when a
majority of the directors (other than Employee) elected at any annual or special
meeting of stockholders (or by written consent in lieu of a meeting) are not
individuals nominated by the Corporation’s incumbent Board of Directors; (v) if
the stockholders of the Corporation approve a merger or consolidation of the
Corporation with any other corporation, other than a merger or consolidation
which would result in the holders of voting securities of the Corporation
outstanding immediately prior thereto being the holders of at least eighty (80%)
percent of the voting securities of the surviving entity outstanding immediately
after such merger or consolidation; (vi) if the stockholders of the

 

-5-

 

--------------------------------------------------------------------------------

Corporation approve a plan of complete liquidation of the Corporation; or (vii)
if the stockholders of the Corporation approve an agreement for the sale or
disposition of all or substantially all of the Corporation’s assets.

 

6.

Certain Covenants and Agreements.

(a)       In consideration of Employee’s employment hereunder, Employee agrees
that during the Employment Term and for a period of (i) one (1) year after the
Employment Term expires or is earlier terminated for any reason other than a
termination without cause under paragraph 5(b), or (ii) six (6) months after the
Employment Term is earlier terminated under paragraph 5(b), as the case may be,
in each case other than in the event of a termination by Employee under
paragraph 5(d), Employee will not directly or indirectly (i) solicit, induce or
entice for employment, retention or affiliation, recommend to any corporation,
entity or other person the solicitation, inducement or enticement for
employment, retention or affiliation of, or employ, retain or affiliate with,
any employee, consultant, independent contractor or other person employed or
retained by, or affiliated with, the Corporation, or any of its subsidiaries or
affiliates, (ii) engage in any activity intended to terminate, disrupt or
interfere with the Corporation’s or any of its subsidiary’s or affiliate’s
relationship with any customer, supplier, lessor or other person or entity, or
(iii) engage or participate in, or have any interest in any corporation, person,
or other entity, that engages or participates in any business or activity
engaged or participated in by the Corporation on date of termination of the
Employment Term. For purposes of this paragraph 6(a), Employee will be deemed
directly or indirectly to be engaged or participating in the operation of such a
business or activity, or to have an interest in a corporation, or other person
or entity, if he is a proprietor, partner, joint venturer, shareholder,
director, officer, lender, manager, employee, consultant, advisor or agent, or
if he, directly or indirectly (including as a member of a group), controls all
or any part thereof; provided, that nothing in this paragraph 6(a) shall
prohibit Employee from holding less than five percent (5%) of a class of a
corporation’s outstanding securities that are listed on a national securities
exchange or traded in the over-the-counter market.

(b)       Employee acknowledges that by his employment he will be in a
confidential relationship with the Corporation and will have access to
confidential information and trade secrets of the Corporation, its subsidiaries
and affiliates (collectively, the “Confidential Information”). Confidential
Information includes, but is not limited to, customer and client lists,
financial information, price lists, marketing and sales strategies and
procedures, computer programs, databases and software, supplier, vendor and
service information, personnel information, operating procedures and techniques,
business plans and systems, and all other records, files, and information in
respect of the Corporation. During the Employment Term and thereafter, Employee
shall maintain the strictest confidentiality of all Confidential Information and
shall not use or permit the use of, or disclose, discuss, communicate or
transmit or permit the disclosure, discussion, communication or transmission of,
any Confidential Information. This paragraph 6(b) shall not apply to (i)
information that, by means other than Employee’s direct or indirect disclosure,
becomes generally known to the public, or (ii) information the disclosure of
which is compelled by law (including judicial or

 

-6-

 

--------------------------------------------------------------------------------

administrative proceedings and legal process). In that connection, in the event
that Employee is requested or required (by oral question, interrogatories,
requests for information or documents, subpoenas, civil investigative demand or
other legal process) to disclose any Confidential Information, Employee agrees
to provide the Corporation with prompt written notice of such request or
requirement so that the Corporation may seek an appropriate protective order or
relief therefrom or may waive the requirements or this paragraph 6(b). If,
failing the entry of a protective order or the receipt of a waiver hereunder,
Employee is, in the opinion of counsel, compelled to disclose Confidential
Information under pain of liability for contempt or other censure or penalty,
Employee may disclose such Confidential Information to the extent so required.

(c)       In the event of a breach or threatened breach by Employee of any of
the provisions of this paragraph 6, the Corporation shall be entitled to an
injunction to be issued by any court or tribunal of competent jurisdiction to
restrain Employee from committing or continuing any such violation. In any
proceeding for an injunction, Employee agrees that his ability to answer in
damages shall not be a bar or be interposed as a defense to the granting of a
temporary or permanent injunction against him. Employee acknowledges that the
Corporation will not have an adequate remedy at law in the event of any breach
by him as aforesaid and that the Corporation may suffer irreparable damage and
injury in the event of such a breach by him. Nothing contained herein shall be
construed as prohibiting the Corporation from pursuing any other remedy or
remedies available to the Corporation in respect of such breach or threatened
breach.

(d)       If any term or provision of this paragraph 6 shall be held invalid or
unenforceable because of its duration, geographic scope, or for any other
reason, the Corporation and Employee agree that the court making such
determination shall have the power to modify such provision, whether by limiting
the geographic scope, reducing the duration, or otherwise, to the minimum extent
necessary to make such term or provision valid and enforceable, and such term or
provision shall be enforceable in such modified form.

 

7.

Employee’s Representations.

(a)       Employee represents and warrants that he has full authority and legal
capacity to execute and deliver this Agreement and perform his duties and
obligations hereunder and is not under any contractual, legal or other restraint
or prohibition that would restrict, prohibit or prevent Employee from performing
this Agreement and his duties and obligations hereunder.

(b)       Employee acknowledges that he is free to seek advice from independent
counsel with respect to this Agreement. Employee has obtained such advice and is
not relying on any representation or advice from the Corporation or any of its
officers, directors, attorneys, or other representatives regarding this
Agreement, its contents or effect.

 

-7-

 

--------------------------------------------------------------------------------

 

 

8.

Assignability.

      This Agreement may not be assigned by Employee or the Corporation without
the prior written consent of the other party. Subject to the foregoing, all of
its terms and conditions shall be binding upon and inure to the benefit of
Employee and his heirs, executors, administrators, legal representatives and
assigns and the Corporation and its successors and assigns.

 

 

9.

Notices.

Except as otherwise expressly provided, any notice, request, demand or other
communication permitted or required to be given under this Agreement shall be in
writing, shall be sent by one of the following means to Employee at his address
set forth on the first page of this Agreement and to the Corporation at 656
Joseph Warner Boulevard, Taunton, Massachusetts 02780, Attention: Chief
Financial Officer, (or to such other address as shall be designated hereunder by
notice to the other parties and persons receiving copies, effective upon actual
receipt) and shall be deemed conclusively to have been given: (a) on the first
business day following the day timely deposited for overnight delivery with
Federal Express (or other equivalent national overnight courier service) or
United States Express Mail, with the cost of delivery prepaid or for the account
of the sender; (b) on the fifth business day following the day duly sent by
certified or registered United States mail, postage prepaid and return receipt
requested; or (c) when otherwise actually received by the addressee on a
business day (or on the next business day if received after the close of normal
business hours or on any non-business day). A copy of each notice, request,
demand or other communication given to the Corporation by Employee shall be
given to William D. Freedman, Esq., Troutman Sanders LLP, The Chrysler Building,
405 Lexington Avenue, New York, New York 10174.

 

10.

No Waiver by Action, Cumulative Rights, Etc.

Any waiver or consent from either party respecting any term or provision of this
Agreement shall be effective only in the specific instance and for the specific
purpose for which given and shall not be deemed, regardless of frequency given,
to be a further or continuing waiver or consent. The failure or delay of either
party at any time or times to require performance of, or to exercise any of its
powers, rights or remedies with respect to, any term or provision of this
Agreement in no manner shall affect that party’s right at a later time to
enforce any such term or provision.

 

11.

Interpretation, Headings.

The parties acknowledge and agree that the terms and provisions of this
Agreement have been negotiated, shall be construed fairly as to all parties
hereto, and shall not be construed in favor of or against any party. The section
headings contained in this Agreement are for reference purposes only and shall
not affect the meaning or interpretation of this Agreement.

 

-8-

 

--------------------------------------------------------------------------------

 

12.

Severability.

The invalidity or unenforceability of any provision of this Agreement shall not
affect, impair or invalidate any other provision of this Agreement.



 

13.

Counterparts; New York Governing Law; Amendments, Entire Agreement.

This Agreement may be executed in two counterpart copies, each of which may be
executed by one of the parties hereto, but both of which, when taken together,
shall constitute a single agreement binding upon the parties hereto. This
Agreement shall be governed by, and construed and enforced in accordance with,
the laws of the State of New York, without regard to principles of conflicts of
laws (or any other principles or laws that would make the laws of any
jurisdiction other than the State of New York applicable hereto). Each and every
modification and amendment of this Agreement shall be in writing and signed by
the parties hereto, and any waiver of, or consent to any departure from, any
term or provision of this Agreement shall be in writing and signed by the party
granting the waiver or consent. This Agreement contains the entire agreement of
the parties and supersedes all prior representations, agreements and
understandings, oral or otherwise, between the parties with respect to the
matters contained herein.

 

14.

Effect of Code Section 409A.

It is expressly contemplated by the parties that this Agreement will conform to,
and be interpreted to comply with, Section 409A of the Internal Revenue Code, as
amended (the “Code”). Notwithstanding any other provision of this Agreement, if
Employee is a “specified employee” as defined in Section 409A(a)(2)(B)(i) of the
Code, then the payment of any amount or the provision of any benefit under this
Agreement which is considered deferred compensation subject to Section 409A of
the Code and which is payable upon a separation from service shall be deferred
for six (6) months after Employee’s “separation from service” or, if earlier,
Employee’s death as required by Section 409A(a)(2)(B)(i) of the Code.

 

15.

Survival.

The provisions of paragraphs 5, 6, and 8-15 shall survive the termination of
this Agreement and the Employment Term.

[signature page follows]

 

-9-

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation and Employee have signed this Agreement on
the date set forth on the first page of this Agreement.

SWANK, INC.

 

 

By:   

/s/ Jerold R. Kassner

 

Jerold R. Kassner, Executive Vice

   President and Chief Financial Officer        

/s/ John Tulin 

John Tulin

 

 

 

 

 

-10-

 

 